Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 1 of 13
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            September 03, 2021
                                                                             Nathan Ochsner, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

         CDIC OF NC                   § CIVIL ACTION NO.
         PROTECTED CELL A-            § 4:18-cv-04142
         600 LLC, et al,              §
                        Plaintiffs,   §
                                      §
                                      §
                vs.                   § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
         JOSHUA GOTTLIEB,             §
         et al,                       §
                  Defendants.         §

                      OPINION AND ORDER
         GRANTING MOTION FOR PARTIAL SUMMARY JUDGMENT
             The motion for partial summary judgment by Plaintiff CDIC
        of NC Protected Cell A-600, LLC, for itself and as successor-in-
        interest to Series A-600 of Capital Development Insurance
        Company, LLC, on its claims against Defendants Asset Retention
        Trust Co, LLC, Energy Redevelopment Company, Inc, and GGR
        Realty Management, LLC for breach of promissory note is
        granted. Dkt 50. Objections by ART, ERC, and GGR to certain
        summary judgment evidence are denied as moot. Dkt 53.
                 1. Background
             As noted above, Plaintiff here has a complicated name,
        which the parties have referred to simply as A-600. That
        convention will be used here.
             Defendant Joshua Gottlieb formed A-600 as the captive
        insurance company for Plaintiffs Aquamarine Pools of
        Houston LLC and Aquamarine Pools of Texas, LLC. Plaintiff
        Aquamarine Risk Management, LLC is the sole member of A-600
        and Plaintiffs Mark Naras, Donna Naras, and John Mehrman
        own the three Aqua entities. Once he formed A-600, Gottlieb
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 2 of 13




        served as one of its managers. Plaintiffs claim that Gottlieb
        unilaterally initiated loans from A-600 to ART, GGR, and ERC,
        each of which he allegedly owns and controls. Dkt 50 at 11–12.
             Gottlieb claims he issued the promissory notes to his entities
        as manager of A-600 with the informed consent of Donna Naras.
        He also claims that A-600 issued the notes to ART (at least in
        part) to fund loans ART made to other entities owned and
        controlled by the Narases and Mehrman. Then, he says, those
        latter entities used the proceeds to fund life insurance premiums
        for policies held by the Narases and Mehrman. Dkt 52 at 9.
             Gottlieb executed one promissory note on behalf of ART,
        three on behalf of GGR, and two on behalf of ERC. Dkt 50-1
        at 27–33 (May 2016 note to ART), 35–37 (June 2016 note to
        GGR), 39–40 (December 2016 note to ERC), 42–44 (December
        2016 note to GGR), 47–49 (April 2017 note to GGR), 51–53
        (April 2017 note to ERC). A-600 owns and holds each note. And
        as consideration for executing the notes in its favor, A-600
        collectively loaned $270,000 to ART, $932,000 to GGR, and
        $150,000 to ERC. Id at 32–33, 37, 41, 45, 49, 53. Thus, A-600
        seeks actual damages (including unpaid principal plus unpaid
        interest as of December 31, 2019) totaling $1,568,085.99 plus
        interest, attorney fees and costs, an order entering final judgment
        pursuant to Rule 54(b) of the Federal Rules of Civil Procedure,
        and post-judgment interest. Dkt 50 at 22–23.
             Plaintiffs filed their third amended complaint in May 2021.
        Dkt 113. Pertinent here, they assert claims against ART, ERC,
        and GGR for money had and received, conversion, civil
        conspiracy, and breach of promissory note. Id at ¶¶ 78–79, 81–
        83. But before filing the third amended complaint, A-600 alone
        moved for partial summary judgment in February 2020 on its
        breach of promissory note claims against ART, ERC, and GGR.
        Dkt 50. A-600 solely moves for partial summary judgment
        because it alone owns and holds the notes. The parties agree that
        the motion remains ripe and was unaffected by the third amended
        complaint.
             A hearing was scheduled on the motion for August 5, 2021,
        with notice sent the month before. Dkt 127. Counsel for A-600
        traveled from San Antonio to appear as ordered, but counsel for




                                        2
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 3 of 13




        ART, ERC, and GGR failed to appear without prior notice or
        explanation. The Court expressed its inclination to grant the
        motion and ordered counsel for ART, ERC, and GGR to show
        cause for their failure to appear. Dkt 131. Counsel responded
        with reference to non-specific health exigencies, while noting that
        ART, ERC, and GGR were prepared to “offer stipulation as to
        liability on the narrow issue of the Notes in question.” Dkt 132
        at 1.
                  2. Legal standard
              Rule 56(a) of the Federal Rules of Civil Procedure requires a
        court to enter summary judgment when the movant establishes
        that “there is no genuine dispute as to any material fact and the
        movant is entitled to judgment as a matter of law.” A fact is
        material if it “might affect the outcome of the suit under the
        governing law.” Sulzer Carbomedics v Oregon Cardio-Devices, Inc, 257
        F3d 449, 456 (5th Cir 2001), quoting Anderson v Liberty Lobby, Inc,
        477 US 242, 248 (1986). And a dispute is genuine if the “evidence
        is such that a reasonable jury could return a verdict for the
        nonmoving party.” Royal v CCC & R Tres Arboles, LLC, 736 F3d
        396, 400 (5th Cir 2013), quoting Anderson, 477 US at 248.
              The summary judgment stage doesn’t involve weighing the
        evidence or determining the truth of the matter. The task is solely
        to determine whether a genuine issue exists that would allow a
        reasonable jury to return a verdict for the nonmoving party.
        Smith v Harris County, 956 F3d 311, 316 (5th Cir 2010), quoting
        Anderson, 477 US at 248. Disputed factual issues must be resolved
        in favor of the nonmoving party. Little v Liquid Air Corp, 37 F3d
        1069, 1075 (5th Cir 1994). All reasonable inferences must also be
        drawn in the light most favorable to the nonmoving
        party. Connors v Graves, 538 F3d 373, 376 (5th Cir 2008), citing
        Ballard v Burton, 444 F3d 391, 396 (5th Cir 2006).
              The moving party typically bears the entire burden to
        demonstrate the absence of a genuine issue of material fact.
        Nola Spice Designs, LLC v Haydel Enterprises, Inc, 783 F3d 527, 536
        (5th Cir 2015) (quotation omitted); see also Celotex, Corp v Catrett,
        477 US 317, 322–23 (1986) (citations omitted). If the movant
        meets this burden, then “the nonmovant must go beyond the
        pleadings and designate specific facts showing that there is a




                                         3
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 4 of 13




        genuine issue for trial.” Little, 37 F3d at 1075; see also Celotex,
        477 US at 325. “This burden is not satisfied with some
        metaphysical doubt as to the material facts, by conclusory
        allegations, by unsubstantiated assertions, or by only a scintilla of
        evidence.” Little, 37 F3d at 1075 (quotations and citations
        omitted). But if facts specifically alleged by the nonmovant
        “contradict facts specifically averred by the movant, the motion
        must be denied.” Lujan v National Wildlife Federation, 497 US 871,
        888 (1990).
             But even if the nonmovant fails to respond appropriately or
        to respond at all, summary judgment isn’t automatically awarded
        to the movant simply by default. See Ford-Evans v Smith,
        206 F App’x 332, 334 (5th Cir 2006); Hetzel v Bethlehem Steel Corp,
        50 F3d 360, 362 n 3 (5th Cir 1995), quoting Hibernia National
        Bank v Administracion Central Sociedad Anonima, 776 F2d 1277,
        1279 (5th Cir 1985); John v Louisiana, 757 F2d 698, 708 (5th Cir
        1985). Instead, summary judgment is appropriate only if the
        movant demonstrates the absence of a genuine dispute of
        material fact and shows that judgment is warranted as a matter of
        law. See Adams v Travelers Indemnity Co of Connecticut, 465 F3d 156,
        163 (5th Cir 2006).
                  3. Analysis
             ART, ERC, and GGR previously argued that A-600 isn’t
        entitled to summary judgment because it “lacked capacity to file
        the instant claims,” while also asserting that Plaintiffs brought
        this action without the consent of the then-managers of A-600 as
        required by its operating agreement. Dkt 52 at 12–16. They now
        concede that Plaintiffs have corrected this standing issue,
        apparently referencing Plaintiffs’ subsequent ratification of their
        original complaint after removing the managers. Dkt 132 at 3.
        And they concede that all of the notes at issue are valid and
        enforceable, and that summary judgment “may be appropriate”
        as to the claims related to each note. Id at 3.
             Their only argument in continued opposition to the grant of
        partial summary judgment is that the motion “mischaracterizes
        the facts and circumstances under which the Notes were issued,
        as well as the use of the proceeds.” Ibid. They also raise tangential
        arguments relating to attorney fees and oppose the entry of a final




                                         4
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 5 of 13




        judgment under Rule 54(b) for the reasons set forth in their prior
        response. Ibid.
              But those arguments don’t affect the validity of the notes.
        The entry of partial summary judgment is appropriate as to each
        note for the following reasons.
                       a. May 4, 2016 note issued to ART
              Gottlieb executed a promissory note governed by Ohio law
        on behalf of ART and in favor of A-600 on May 4, 2016 under
        which A-600 allegedly disbursed two loans to ART. Dkt 50-1 at
        27–33. The first loan was for $150,000, and ART initially
        delivered a promissory note to A-600 dated December 24, 2015
        to document it. Dkt 50 at 12; Dkt 50-1 at 32. That note was
        superseded by the May 4, 2016 note. Dkt 50 at 12; Dkt 50-1 at
        32. With that came the second loan for $120,000. Dkt 50-1 at 32.
        Each loan was subject to an interest rate of between 0% and 3%,
        depending on the date of repayment with the rate increasing
        based on later repayment dates. Id at 33. A-600 claims that it
        “performed its obligations under the May 4, 2016 ART Note” by
        loaning the combined amount of $270,000 to ART in accordance
        with its terms. Dkt 50 at 16.
              A-600 claims that ART breached the note in two ways. First,
        it claims that ART hasn’t made any payments and hasn’t cured its
        default despite being given notice and an opportunity to do so.
        Dkt 50 at 16. Second, A-600 claims ART hasn’t delivered a
        statement of the value of the note under an assumption of full
        maturity to the note within thirty days after the end of each
        calendar year, as the note requires. Ibid; Dkt 50-1 at 28–30. A-600
        argues this to mean that it’s entitled to summary judgment on its
        claim against ART for breaching the May 4, 2016 promissory
        note. It seeks actual damages totaling $285,937.40 (inclusive of
        unpaid principal and unpaid interest) as of December 31, 2019
        plus daily interest until the date of judgment and post-judgment
        interest at the highest applicable rate. Dkt 50 at 16, 22.
              ART previously opposed summary judgment without
        directly addressing the breach of promissory note claim to this
        note. See Dkt 52. But ART did raise an evidentiary objection as
        to its consideration. Dkt 53 at 8. Recent concession now
        confirms that ART doesn’t contest “the validity and



                                        5
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 6 of 13




        enforceability” of this note—with further representation that the
        note was “issued and funded,” so summary judgment “at this
        point may be appropriate.” Dkt 132 at 3.
              Summary judgment is appropriate as to the May 4, 2016 note
        issued to ART, and the related evidentiary objection will be
        denied as moot.
                      b. June 17, 2016 note issued to GGR
              Gottlieb executed a promissory note governed by Delaware
        law on behalf of GGR and in favor of A-600 on June 17, 2016
        under which A-600 allegedly disbursed eight separate loans to
        GGR. Dkt 50-1 at 35–37. A-600 cites an attachment to the
        promissory note which indicates it loaned the following amounts
        to GGR:
                 o $125,000 on June 17, 2016;
                 o $175,000 on November 16, 2016;
                 o $50,000 on January 9, 2017;
                 o $100,000 on April 21, 2017;
                 o $32,000 on May 23, 2017;
                 o $150,000 on December 16, 2017;
                 o $50,000 on April 7, 2017; and
                 o $50,000 on April 20, 2017.
        Each loan was subject to an interest rate of 6%. Dkt 50-1 at 37.
        A-600 claims that it “performed its obligations under the June 17,
        2016 GGR Note by loaning $732,000 to GGR in accordance with
        its terms.” Dkt 50 at 17.
              A-600 claims that GGR breached the note because it hasn’t
        made any payments and hasn’t cured its default despite being
        given notice and an opportunity to do so. A-600 argues that it’s
        entitled to summary judgment on its claim against GGR for
        breaching the June 17, 2016 promissory note. It seeks actual
        damages totaling $849,389.00. as of December 31, 2019 (inclusive
        of unpaid principal and unpaid interest), plus daily interest until
        the date of judgment and post-judgment interest at the highest
        appliable rate. Dkt 50 at 17, 23.
              GGR previously opposed summary judgment as to this note.
        Dkt 52 at 19–22. And it raised an evidentiary objection as to its




                                        6
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 7 of 13




        consideration. Dkt 53 at 8. But as with the prior note, recent
        concession now confirms that GGR doesn’t contest “the validity
        and enforceability” of this note—with further representation that
        the note was “issued and funded,” so summary judgment “at this
        point may be appropriate.” Dkt 132 at 3.
              Summary judgment is appropriate as to the June 17, 2016
        note issued to GGR, and the related evidentiary objection will be
        denied as moot.
                      c. December 2, 2016 note issued to ERC
              Gottlieb executed a promissory note governed by Delaware
        law on December 2, 2016 under which A-600 allegedly disbursed
        two separate loans to ERC on December 2, 2016 and April 28,
        2017. Each loan was for $50,000 and was subject to an interest
        rate of 6%. Dkt 50-1 at 39–41. A-600 claims that it “performed
        its obligations under the December 2, 2016 ERC Note by loaning
        $100,000 to ERC in accordance with its terms.” Dkt 50 at 18.
              A-600 claims that ERC breached the note because it hasn’t
        made any payments and hasn’t cured its default despite being
        given notice and an opportunity to do so. A-600 argues that it’s
        entitled to summary judgment on its claim against ERC for
        breaching the December 2, 2016 promissory note. It seeks actual
        damages totaling $118,762.49 as of December 31, 2019 (inclusive
        of unpaid principal and unpaid interest) plus daily interest until
        the date of judgment and post-judgment interest at the highest
        appliable rate. Dkt 50 at 18, 23.
              ERC previously opposed summary judgment without
        directly addressing the breach of promissory note claim to this
        note. See Dkt 52. But ERC did raise an evidentiary objection as
        to its consideration. Dkt 53 at 8. As with the prior two notes,
        recent concession now confirms that ERC doesn’t contest “the
        validity and enforceability” of this note—with further
        representation that the note was “issued and funded,” so
        summary judgment “at this point may be appropriate.” Dkt 132
        at 3.
              Summary judgment is appropriate as to the December 2,
        2016 note issued to ERC, and the related evidentiary objection
        will be denied as moot.




                                        7
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 8 of 13




                      d. December 16, 2016 note issued to GGR
             Gottlieb executed a promissory note governed by North
        Carolina law on behalf of GGR and in favor of A-600 on
        December 16, 2016 under which A-600 allegedly disbursed a loan
        to GGR for $150,000. The loan was subject to a 9% interest rate.
        Dkt 50-1 at 43–45. A-600 claims that it “performed its
        obligations under the December 16, 2016 GGR Note by loaning
        GGR $150,000 in accordance with its terms.” Dkt 50 at 19.
             A-600 claims that GGR breached the note because it hasn’t
        made any payments and hasn’t cured its default despite being
        given notice and an opportunity to do so. A-600 argues that it’s
        entitled to summary judgment on its claim against GGR for
        breaching the December 16, 2016 promissory note. It seeks
        actual damages totaling $196,336.07 as of December 31, 2019
        (inclusive of unpaid principal and unpaid interest) plus daily
        interest until the date of judgment and post-judgment interest at
        the highest appliable rate. Dkt 50 at 19–20, 23.
             GGR previously opposed summary judgment without
        directly addressing the breach of promissory note claim to this
        note. See Dkt 52. But GGR did raise an evidentiary objection as
        to its consideration. Dkt 53 at 9. As with the prior notes, recent
        concession now confirms that GGR doesn’t contest “the validity
        and enforceability” of this note—with further representation that
        the note was “issued and funded,” so summary judgment “at this
        point may be appropriate.” Dkt 132 at 3.
             Summary judgment is appropriate as to the December 16,
        2016 note issued to ERC, and the related evidentiary objection
        will be denied as moot.
                      e. April 7, 2017 note issued to GGR
             Gottlieb executed a promissory note governed by Delaware
        law on behalf of GGR and in favor of A-600 on April 7, 2017
        under which A-600 allegedly disbursed a single loan to GGR for
        $50,000. The loan is subject to an interest rate of 6%. Dkt 50-1
        at 47–49. A-600 claims that it “performed its obligations under
        the April 7, 2017 GGR Note by loaning GGR $50,000 in
        accordance with its terms.” Dkt 50 at 20.




                                        8
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 9 of 13




             A-600 claims that GGR breached the note because it hasn’t
        made any payments and hasn’t cured its default despite being
        given notice and an opportunity to do so. A-600 argues that it’s
        entitled to summary judgment on its claim against GGR for
        breaching the April 7, 2017 promissory note. It seeks actual
        damages totaling $58,891.12 as of December 31, 2019 (inclusive
        of unpaid principal and unpaid interest) plus daily interest until
        the date of judgment and post-judgment interest at the highest
        appliable rate. Dkt 50 at 20–21.
             GGR previously opposed summary judgment as to this note.
        Dkt 52 at 21–22. And it raised an evidentiary objection as to its
        consideration. Dkt 53 at 9. As with the previous notes, recent
        concession now confirms that GGR doesn’t contest “the validity
        and enforceability” of this note—with further representation that
        the note was “issued and funded,” so summary judgment “at this
        point may be appropriate.” Dkt 132 at 3.
             Summary judgment is appropriate as to the April 7, 2017
        note issued to GGR, and the related evidentiary objection will be
        denied as moot.
                      f. April 20, 2017 note issued to ERC
             Gottlieb executed a promissory note governed by Delaware
        law on behalf of ERC and in favor of A-600 on April 20, 2017
        under which A-600 allegedly disbursed a loan to GGR for
        $50,000. The loan is subject to a 6% interest rate. Dkt 50-1 at 51–
        53. A-600 claims that it “performed its obligations under the
        April 20, 2017 ERC Note by loaning ERC $50,000 in accordance
        with its terms.” Dkt 50 at 21.
             A-600 claims that ERC breached the note because it hasn’t
        made any payments and hasn’t cured its default despite being
        given notice and an opportunity to do so. A-600 argues that it’s
        entitled to summary judgment on its claim against ERC for
        breaching the April 20, 2017 promissory note. It seeks actual
        damages totaling $58,769.91 as of December 31, 2019 (inclusive
        of unpaid principal and unpaid interest) plus daily interest until
        the date of judgment and post-judgment interest at the highest
        applicable rate. Dkt 50 at 21.
             ERC previously opposed summary judgment as to this note.
        Dkt 52 at 22. And it raised an evidentiary objection as to its



                                        9
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 10 of 13




        consideration. Dkt 53 at 9. As with the previous notes, recent
        concession now confirms that ERC doesn’t contest “the validity
        and enforceability” of this note—with further representation that
        the note was “issued and funded,” so summary judgment “at this
        point may be appropriate.” Dkt 132 at 3.
             Summary judgment is appropriate as to the April 20, 2017
        note issued to ERC, and the related evidentiary objection will be
        denied as moot.
                 4. Rule 54(b) and final judgment
             A-600 seeks an order entering a final judgment pursuant to
        Rule 54(b). It asks for “an express determination that there is no
        just reason for delay and an express direction for the entry of
        judgment in favor of A-600 on its Motion for Partial Summary
        Judgment.” Dkt 50 at 22–23 (internal quotations omitted). A-600
        also seeks “reasonable and necessary attorney’s fees and costs
        incurred in connection with its prosecution of the claims that are
        the subject of this Motion under Rule 54.” Id at 22.
             All but one of the at-issue promissory notes provide that
        attorney fees are recoverable as damages. Dkt 50-1 at 35, 39, 43,
        47, 51. Even so, ART, ERC, and GGR “dispute that any attorney
        fees were reasonable or necessary” because Plaintiffs’
        “preemptively terminated the various agreements,” “aggressively
        sought litigation,” and “denied their knowledge and approval of
        the use of proceeds of the Notes.” Dkt 132 at 3. They also oppose
        entry of final judgment as to the subject claims for the reasons
        previously argued—that A-600 won’t be prejudiced by waiting
        and that the remaining claims involve similar facts. Dkt 52 at 26–
        27; Dkt 132 at 3.
             Rule 54(b) of the Federal Rules of Civil Procedure provides:
                 When an action presents more than one claim
                 for relief—whether as a claim, counterclaim,
                 crossclaim, or third-party claim—or when
                 multiple parties are involved, the court may
                 direct entry of a final judgment as to one or
                 more, but fewer than all, claims or parties only
                 if the court expressly determines that there is no
                 just reason for delay. Otherwise, any order or
                 other decision, however designated, that



                                       10
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 11 of 13




                  adjudicates fewer than all the claims or the
                  rights and liabilities of fewer than all the parties
                  does not end the action as to any of the claims
                  or parties and may be revised at any time before
                  the entry of a judgment adjudicating all the
                  claims and all the parties’ rights and liabilities.
             The Fifth Circuit observes that this “reflects a balancing of
        two policies: avoiding the danger of hardship or injustice through
        delay which would be alleviated by immediate appeal and
        avoiding piecemeal appeals.” Eldredge v Martin Marietta Corp,
        207 F3d 737, 740 (5th Cir 2000) (internal quotations omitted). In
        evaluating whether to grant a Rule 54(b) motion, district courts
        consider “interrelationship of the claims so as to prevent
        piecemeal appeals in cases which should be reviewed only as
        single units.” Curtiss-Wright Corp v General Electric Co, 446 US 1, 10
        (1980). “The analysis involves two prongs: (1) whether there is a
        final judgment and (2) whether there is a just reason for delaying
        the moving parties’ exit from the case.” Oliver v Klein Independent
        School District, 472 F Supp 3d 367, 372 (SD Tex 2020), citing Sears,
        Roebuck & Co v Mackey, 351 US 427, 436 (1956).
             The first requires the court to enter a “decision upon a claim
        for relief” that’s final “in the sense of an ultimate disposition of
        an individual claim” in a multi-claim case. Oliver, 472 F Supp 3d
        at 372, quoting Sears, 351 US at 436 (internal quotations omitted).
        The second affords the court discretion to determine “whether
        there is a just reason for delay” and in doing so it “must balance
        ‘administrative interests as well as the equities involved’ in a
        manner consistent with the federal policy against piecemeal
        appeals.” Oliver, 472 F Supp 3d at 372, quoting FRCP 54(b)
        advisory committee’s note to 1961 amendment; Sears, 351 US at
        438; see also Curtiss-Wright, 446 US at 10–11. Weighing whether
        the reason for delay is just in turn requires the court to evaluate
        “the degree to which severing the claims or parties would impose
        multiplicative appellate court decisions.” Oliver, 472 F Supp 3d
        at 372, citing Curtiss-Wright, 446 US at 10.
             To a certainty, a number of claims remain pending. For
        example, Plaintiffs still have claims for money had and received
        and conversion pending against GGR, ERC, and ART (among




                                         11
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 12 of 13




        others). Dkt 113 at ¶¶ 78–79. It’s unclear whether (or to what
        extent) Plaintiffs intend to pursue those claims against the other
        Defendants given the result here against GGR, ERC, and ART.
        It further appears that Plaintiffs seek $1,352,000 in connection
        with each of those claims. But it’s unclear to what extent (if any)
        those alleged damages overlap with the $1,568,085.99 subject to
        the partial summary judgment entered here. Dkt 50 at 22–23. As
        for Defendants, they assert breach-of-contract counterclaims and
        seek attorney fees against a number of Plaintiffs, although not
        against A-600. Dkt 125 at ¶¶ 103–110. The extent to which those
        pending counterclaims affect the Rule 54 analysis (including as to
        concepts of setoff) isn’t clear. And beyond all this, there certainly
        isn’t any recent or meaningful briefing on the issue of entitlement
        to or quantity of attorney fees.
             In short, neither party adequately addresses final judgment
        under Rule 54(b). Indeed, the relevant briefing from all parties
        amounts to three paragraphs with minimal citations. See Dkt 50
        at 22; Dkt 52 at 26–27. As such, the request for entry of final
        judgment pursuant to Rule 54(b) and the related request for
        award of attorney fees will be denied as currently presented.
                  5. Conclusion
             The motion by Plaintiff CDIC of NC Protected Cell A-600,
        LLC, for itself and as successor-in interest to Series A-600 of
        Capital Development Insurance Company, LLC, for partial
        summary judgment on its claims against Defendants Asset
        Retention Trust Co, LLC, Energy Redevelopment Company, Inc,
        and GGR Realty Management, LLC for breach of promissory
        note is GRANTED. Dkt 50.
             A-600 should present for entry a proposed form of judgment
        by which to appropriately memorialize these amounts and this
        ruling.
             The request by A-600 for entry of final judgment pursuant
        to Rule 54(b) and an award of attorney fees is DENIED. It may
        renew its request with attention to sufficient detail, if desired.
             The objections by Defendants Asset Retention Trust Co,
        LLC, Energy Redevelopment Company, Inc, and GGR Realty
        Management, LLC to CDIC’s summary judgment evidence are
        DENIED AS MOOT. Dkt 53.




                                         12
Case 4:18-cv-04142 Document 134 Filed on 09/03/21 in TXSD Page 13 of 13




            SO ORDERED.

            Signed on September 3, 2021, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                     13
